Exhibit 10.12

MASTER LOAN AGREEMENT

THIS MASTER LOAN AGREEMENT is entered into as of June 13, 2011, between FARM
CREDIT SERVICES OF MID-AMERICA, FLCA (“FLCA”), FARM CREDIT SERVICES OF
MID-AMERICA, PCA (“PCA”), and Green Plains Obion LLC, Rives, Tennessee (the
“Company”).

BACKGROUND

FLCA, PCA and the Company are parties to a Master Loan Agreement dated
August 31, 2007, as amended (the “Existing Agreement”). Hereinafter, the term
“Farm Credit” shall mean FLCA, PCA or both, as applicable in the context.
Pursuant to the terms of the Existing Agreement, the parties entered into one or
more Supplements thereto. Farm Credit and the Company now desire to amend and
restate the Existing Agreement and to apply such new agreement to the existing
Supplements, as well as any new Supplements that may be issued thereunder. For
that reason and for valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), Farm Credit and the Company hereby agree that the
Existing Agreement shall be amended and restated to read as follows:

SECTION 1. Supplements. In the event the Company desires to borrow from Farm
Credit and Farm Credit is willing to lend to the Company, or in the event Farm
Credit and the Company desire to consolidate any existing loans hereunder, the
parties will enter into a Supplement to this agreement (a “Supplement”). Each
Supplement will set forth the amount of the loan, the purpose of the loan, the
interest rate or rate options applicable to that loan, the repayment terms of
the loan, and any other terms and conditions applicable to that particular loan.
Each loan will be governed by the terms and conditions contained in this
agreement and in the Supplement relating to the loan. As of the date hereof, the
following Supplements are outstanding hereunder and shall be governed by the
terms and conditions hereof: (A) the Multiple Advance Term Loan Supplement dated
June 13, 2011 and numbered RI0487T01D; and (B) the Revolving Term Loan
Supplement dated June 13, 2011 and numbered RI0487T02E.

SECTION 2. Sale of Participation Interests and Appointment of Administrative
Agent. The Company acknowledges that concurrent with the execution of this
Master Loan Agreement and related Supplements, Farm Credit is selling a
participation interest in this Master Loan Agreement and Supplements executed
concurrently herewith (including all security therefor) to CoBank, ACB
(“CoBank”) (up to and including a 100% interest). Pursuant to an Administrative
Agency Agreement dated March 24, 2009, (“Agency Agreement”), Farm Credit and
CoBank appointed CoBank to act as Administrative Agent (“Agent”) to act in place
of Farm Credit hereunder and under the Supplements and any security documents to
be executed thereunder. All funds to be advanced hereunder shall be made by
Agent, all repayments by the Company hereunder shall be made to Agent, and all
notices to be made to Farm Credit hereunder shall be made to Agent. Agent shall
be solely responsible for the administration of this agreement, the Supplements
and the security documents to be executed by the Company thereunder and the
enforcement of all rights and remedies of Farm Credit hereunder and thereunder.
Company acknowledges the appointment of the Agent and consents to such
appointment. In addition, the Company agrees that this Master Loan Agreement,
all Supplements hereto, as well as all related security and other documents
shall inure to the benefit of CoBank as participant and to any other
participants and subparticipants of Farm Credit and/or CoBank and their
respective participants and subparticipants as their interests may appear.



--------------------------------------------------------------------------------

SECTION 3. Availability. Loans will be made available on any day on which Agent
and the Federal Reserve Banks are open for business upon the telephonic or
written request of the Company. Requests for loans must be received no later
than 12:00 Noon Company’s local time on the date the loan is desired. Loans will
be made available by wire transfer of immediately available funds to such
account or accounts as may be authorized by the Company. The Company shall
furnish to Agent a duly completed and executed copy of a CoBank Delegation and
Wire and Electronic Transfer Authorization Form, and Agent shall be entitled to
rely on (and shall incur no liability to the Company in acting on) any request
or direction furnished in accordance with the terms thereof.

SECTION 4. Repayment. The Company’s obligation to repay each loan shall be
evidenced by the promissory note set forth in the Supplement relating to that
loan or by such replacement note as Agent shall require. Agent shall maintain a
record of all loans, the interest accrued thereon, and all payments made with
respect thereto, and such record shall, absent proof of manifest error, be
conclusive evidence of the outstanding principal and interest on the loans. All
payments shall be made by wire transfer of immediately available funds, by
check, or by automated clearing house or other similar cash handling processes
as specified by separate agreement between the Company and Agent. Wire transfers
shall be made to ABA No. 307088754 for advice to and credit of Agent (or to such
other account as Agent may direct by notice). The Company shall give Agent
telephonic notice no later than 12:00 Noon Company’s local time of its intent to
pay by wire and funds received after 3:00 p.m. Company’s local time shall be
credited on the next business day. Checks shall be mailed to CoBank, Department
167, Denver, Colorado 80291-0167 (or to such other place as Agent may direct by
notice). Credit for payment by check will not be given until the later of:
(A) the day on which Agent receives immediately available funds; or (B) the next
business day after receipt of the check.

SECTION 5. Capitalization. The Company agrees to purchase voting (Class D) stock
in Farm Credit Services of Mid-America, ACA (“ACA”), (currently a minimum of
$1,000.00 worth of stock consisting of at least 200 shares of $5.00 par value
stock) as required under the policy of ACA at the time of acquisition. ACA
policy may change from time to time. Farm Credit shall have a first lien on the
stock for payment of any liability of the Company to Farm Credit. Said stock
shall be owned as follows:

 

Owner Name: Green Plains Obion LLC   SSN/TIN: 20-1834045

The Company authorizes and appoints the following to act on behalf of all
owners, to vote the Class D stock, and to accept, receive and receipt for any
dividends declared on the stock:

Jerry Peters, voter

Upon repayment of a loan, retirement of the stock shall occur only at the
discretion of ACA’s board of directors, and then only if ACA meets capital
adequacy standards established under Section 4.3A of the Farm Credit Act. Should
ACA’s capital become impaired, so the book value of the stock is less than par
value or face amount, the stock may be retired for an amount equal to book
value. The Company shall be obligated to repay the full amount of any loan,
including the amount attributable to the purchase of stock, regardless of
whether ACA’s capital is impaired.

Company further agrees that a security interest is granted to ACA in all such
stock now owned and hereafter acquired, however designated or classified, and
all equity reserve and allocated surplus in ACA, its successors and assigns, to
secure the loans.



--------------------------------------------------------------------------------

SECTION 6. Security. The Company’s obligations under this agreement, all
Supplements (whenever executed), and all instruments and documents contemplated
hereby or thereby, shall be secured by a statutory first lien on all equity
which the Company may now own or hereafter acquire in Farm Credit. In addition,
the Company’s obligations under each Supplement (whenever executed) and this
agreement shall be secured by a first lien (subject only to exceptions approved
in writing by Agent and Permitted Liens, as hereinafter defined) pursuant to all
security agreements, mortgages, and deeds of trust executed by the Company in
favor of Farm Credit, whether now existing or hereafter entered into. As
additional security for those obligations: (A) the Company agrees to grant to
Farm Credit, by means of such instruments and documents as Agent shall require a
first priority lien on such of its other assets, whether now existing or
hereafter acquired, as Agent may from time to time require; and (B) the Company
agrees to grant to Farm Credit, by means of such instruments and documents as
Agent shall require, a first priority lien on all realty which the Company may
from time to time acquire after the date hereof. Farm Credit may at its
discretion assign collateral to the Agent under the Agency Agreement.

SECTION 7. Conditions Precedent.

(A) Conditions to Initial Supplement. Farm Credit’s obligation to extend credit
under the initial Supplement hereto is subject to the conditions precedent that
Agent receive, in form and content satisfactory to Agent, each of the following:

This Agreement, Etc. A duly executed copy of this agreement and all instruments
and documents contemplated hereby.

(B) Conditions to Each Supplement. Farm Credit’s obligation to extend credit
under each Supplement, including the initial Supplement, is subject to the
conditions precedent that Agent receive, in form and content satisfactory to
Agent, each of the following:

(1) Supplement. A duly executed copy of the Supplement and all instruments and
documents contemplated thereby.

(2) Evidence of Authority. Such certified board resolutions, certificates of
incumbency, and other evidence that Agent may reasonably require that the
Supplement, all instruments and documents executed in connection therewith, and,
in the case of initial Supplement hereto, this agreement and all instruments and
documents executed in connection herewith, have been duly authorized and
executed.

(3) Fees and Other Charges. All fees and other charges provided for herein or in
the Supplement.

(4) Evidence of Perfection, Etc. Such evidence as Agent may require that Farm
Credit has a duly perfected first priority lien on all security for the
Company’s obligations, and that the Company is in compliance with Section 9(D)
hereof.

(C) Conditions to Each Loan. Farm Credit’s obligation under each Supplement to
make any loan to the Company thereunder is subject to the condition that no
“Event of Default” (as defined in Section 12 hereof) or event which with the
giving of notice and/or the passage of time would become an Event of Default
hereunder (a “Potential Default”), shall have occurred and be continuing,
provided, however, that in the case of a Potential Default under Subsection (B),
(C), (D), or (E) of Section 9 of this agreement, the foregoing condition shall
only apply if the Potential Default would have a materially adverse effect on
the Company’s ability to meet its obligations under this agreement.



--------------------------------------------------------------------------------

SECTION 8. Representations and Warranties.

(A) This Agreement. The Company represents and warrants to Farm Credit and Agent
that as of the date of this agreement:

(1) Compliance. The Company and, to the extent contemplated hereunder, each
“Subsidiary” (as defined below), is in compliance with all of the terms of this
agreement, and no Event of Default or Potential Default exists hereunder.

(2) Subsidiaries. The Company has no “Subsidiary(ies)” (as defined below). For
purposes hereof, a “Subsidiary” shall mean a corporation of which shares of
stock having ordinary voting power to elect a majority of the board of directors
or other managers of such corporation are owned, directly or indirectly, by the
Company.

(B) Each Supplement. The execution by the Company of each Supplement hereto
shall constitute a representation and warranty to Agent that:

(1) Applications. Each representation and warranty and all information set forth
in any application or other documents submitted in connection with, or to induce
Farm Credit to enter into, such Supplement, is correct in all material respects
as of the date of the Supplement.

(2) Conflicting Agreements, Etc. This agreement, the Supplements, and all
security and other instruments and documents relating hereto and thereto
(collectively, at any time, the “Loan Documents”), do not conflict with, or
require the consent of any party to, any other agreement to which the Company is
a party or by which it or its property may be bound or affected, and do not
conflict with any provision of the Company’s operating agreement, articles of
organization, or other organizational documents.

(3) Compliance. The Company and, to the extent contemplated hereunder, each
Subsidiary, is in compliance with all of the terms of the Loan Documents
(including, without limitation, Section 9(A) of this agreement on eligibility to
borrow from Farm Credit).

(4) Binding Agreement. The Loan Documents create legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally.

SECTION 9. Affirmative Covenants. Unless otherwise agreed to in writing by Agent
while this agreement is in effect, the Company agrees to and with respect to
Subsections 9(B) through 9(G) hereof, agrees to cause each Subsidiary to:

(A) Eligibility. Maintain its status as an entity eligible to borrow from Farm
Credit.

(B) Corporate Existence, Licenses, Etc. (1) Preserve and keep in full force and
effect its existence and good standing in the jurisdiction of its incorporation
or formation; (2) qualify and remain qualified to transact business in all
jurisdictions where such qualification is required, except where the



--------------------------------------------------------------------------------

failure to so qualify will not have a material adverse effect on the Company,
its business or prospects; and (3) obtain and maintain all licenses,
certificates, permits, authorizations, approvals, and the like which are
material to the conduct of its business or required by law, rule, regulation,
ordinance, code, order, and the like (collectively, “Laws”).

(C) Compliance with Laws. Comply in all material respects with all applicable
Laws, including, without limitation, all Laws relating to environmental
protection and any patron or member investment program that it may have. In
addition, the Company agrees to cause all persons occupying or present on any of
its properties, and to cause each Subsidiary to cause all persons occupying or
present on any of its properties, to comply in all material respects with all
environmental protection Laws.

(D) Insurance. Maintain insurance with insurance companies or associations
reasonably acceptable to Agent in such amounts and covering such risks as are
usually carried by companies engaged in the same or similar business and
similarly situated, and make such increases in the type or amount of coverage as
Agent may request, which coverages shall include earth movement and business
interruption insurance acceptable to Agent. All such policies insuring any
collateral for the Company’s obligations to Farm Credit shall have mortgagee or
lender loss payable clauses or endorsements in form and content reasonably
acceptable to Agent. At Agent’s request, all policies (or such other proof of
compliance with this Subsection as may be satisfactory to Agent) shall be
delivered to Agent.

(E) Property Maintenance. Maintain all of its property that is necessary to or
useful in the proper conduct of its business in good working condition, ordinary
wear and tear excepted.

(F) Books and Records. Keep adequate records and books of account in which
complete entries will be made in accordance with generally accepted accounting
principles (“GAAP”) consistently applied.

(G) Inspection. Permit Agent or its agents, upon reasonable notice and during
normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.

(H) Reports and Notices. Furnish to Agent:

(1) Annual Financial Statements. As soon as available, but in no event more than
90 days after the end of each fiscal year of the Company occurring during the
term hereof, annual consolidated and consolidating financial statements of Green
Plains Renewable Energy, Inc. (“GPRE”) and its consolidated Subsidiaries,
including Green Plains Obion LLC, prepared in accordance with GAAP consistently
applied. Such financial statements shall: (a) be audited by independent
certified public accountants selected by the Company and reasonably acceptable
to Agent; (b) be accompanied by a report of such accountants containing an
opinion thereon reasonably acceptable to Agent; (c) be prepared in reasonable
detail and in comparative form; and (d) include a balance sheet, a statement of
income, a statement of retained earnings, a statement of cash flows, and all
notes and schedules relating thereto, and accompanied by written communication
from auditor identifying any passed audit adjustments and significant
deficiencies pertaining to Green Plains Obion LLC.

(2) Interim Financial Statements. As soon as available, but in no event more
than 30 days after the end of each month, a consolidated balance sheet of the
Company and its consolidated Subsidiaries, if any, as of the end of such month,
a consolidated statement of income for the Company



--------------------------------------------------------------------------------

and its consolidated Subsidiaries, if any, for such period and for the period
year to date, and such other interim statements as Agent may specifically
request, all prepared in reasonable detail and in comparative form in accordance
with GAAP consistently applied and certified by an authorized officer or
employee of the Company acceptable to Agent.

(3) Notice of Default. Promptly after becoming aware thereof, notice of the
occurrence of an Event of Default or a Potential Default.

(4) Notice of Non-Environmental Litigation. Promptly after the commencement
thereof, notice of the commencement of all actions, suits, or proceedings before
any court, arbitrator, or governmental department, commission, board, bureau,
agency, or instrumentality affecting the Company or any Subsidiary which, if
determined adversely to the Company or any such Subsidiary, could have a
material adverse effect on the financial condition, properties, profits, or
operations of the Company or any such Subsidiary.

(5) Notice of Environmental Litigation, Etc. Promptly after receipt thereof,
notice of the receipt of all pleadings, orders, complaints, indictments, or any
other communication alleging a condition that may require the Company or any
Subsidiary to undertake or to contribute to a cleanup or other response under
environmental Laws, or which seek penalties, damages, injunctive relief, or
criminal sanctions related to alleged violations of such Laws, or which claim
personal injury or property damage to any person as a result of environmental
factors or conditions.

(6) Formation Documents. Promptly after any change in the Company’s operating
agreement or articles of organization (or like documents), copies of all such
changes, certified by the Company’s Secretary.

(7) Budgets. As soon as available, but in no event more than 90 days after the
end of any fiscal year of the Company occurring during the term hereof, copies
of the Company’s board-approved annual budgets and forecasts of operations and
capital expenditures.

(8) Compliance Certificates. At the end of each fiscal quarter of the Company, a
certificate of an officer or employee of the Company reasonably acceptable to
Agent setting forth calculations showing compliance with each of the financial
covenants set forth in Section 11 hereof.

(9) Other Information. Such other information regarding the condition or
operations, financial or otherwise, of the Company or any Subsidiary as Agent
may from time to time reasonably request, including but not limited to copies of
all pleadings, notices, and communications referred to in Subsections 9(H)(4)
and (5) above.

SECTION 10. Negative Covenants. Unless otherwise agreed to in writing by Agent,
while this agreement is in effect the Company will not:

(A) Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers’ acceptances), letters of credit, or the deferred purchase price of
property or services (including capitalized leases), except for: (1) debt to
Farm Credit; (2) accounts payable to trade creditors incurred in the ordinary
course of business; (3) current operating liabilities (other than for borrowed
money) incurred in the ordinary course of business; (4) debt of the Company to
miscellaneous creditors in an aggregate amount not to exceed $2,300,000.00 on
terms and conditions reasonably satisfactory to Agent; and (5) unsecured debt of
the Company to



--------------------------------------------------------------------------------

GPRE and/or other GPRE wholly owned subsidiaries in an aggregate amount not to
exceed $25,000,000.00, and all extensions, renewals, and refinancings thereof on
terms and conditions reasonably satisfactory to Agent.

(B) Liens. Create, incur, assume, or allow to exist any mortgage, deed of trust,
pledge, lien (including the lien of an attachment, judgment, or execution),
security interest, or other encumbrance of any kind upon any of its property,
real or personal (collectively, “Liens”). The forgoing restrictions shall not
apply to (“Permitted Liens”): (1) Liens in favor of Farm Credit; (2) Liens for
taxes, assessments, or governmental charges that are not past due by more than
thirty (30) days; (3) Liens and deposits under workers’ compensation,
unemployment insurance, and social security Laws; (4) Liens and deposits to
secure the performance of bids, tenders, contracts (other than contracts for the
payment of money), and like obligations arising in the ordinary course of
business as conducted on the date hereof; (5) Liens imposed by Law in favor of
mechanics, carriers, materialmen, warehousemen, and like persons that secure
obligations that are not past due by more than thirty (30) days, unless the
Company is in good faith contesting the same or the validity thereof by
appropriate legal proceedings which shall operate to prevent the collection or
enforcement of the Lien so contested; (6) easements, rights-of-way,
restrictions, and other similar encumbrances which, in the aggregate, do not
materially interfere with the occupation, use, and enjoyment of the property or
assets encumbered thereby in the normal course of its business or materially
impair the value of the property subject thereto; (7) Liens arising from UCC
financing statements regarding personal property leases not prohibited by this
Agreement; and (8) Liens in favor of miscellaneous creditors to secure
indebtedness permitted hereunder.

(C) Mergers, Acquisitions, Etc. Merge or consolidate with any other entity or
acquire all or a material part of the assets of any person or entity, or form or
create any new Subsidiary or affiliate, or commence operations under any other
name, organization, or entity, including any joint venture.

(D) Transfer of Assets. Sell, transfer, lease, or otherwise dispose of any of
its assets, except in the ordinary course of business.

(E) Loans and Investments. Make any loan or advance to any person or entity, or
purchase any capital stock, obligations or other securities of, make any capital
contribution to, or otherwise invest in any person or entity, or form or create
any partnerships or joint ventures except trade credit extended in the ordinary
course of business.

(F) Contingent Liabilities. Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
person or entity, except by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of the
Company’s business.

(G) Change in Business. Engage in any business activities or operations
substantially different from or unrelated to the Company’s present business
activities or operations.

(H) Dividends, Etc. Declare or pay any dividends, or make any distribution of
assets to the member/owners, or purchase, redeem, retire or otherwise acquire
for value any of its equity, or allocate or otherwise set apart any sum for any
of the foregoing, except that a distribution may be accrued to the Company’s
members/owners of up to 40% of the year-to-date net profit before taxes
(according to GAAP) and payment of this accrued amount may be made after the end
of each fiscal quarter, provided that the Company has been and will remain in
compliance with all loan covenants, terms and conditions.



--------------------------------------------------------------------------------

Furthermore, after receipt of the audited financial statements for the pertinent
fiscal year, and provided that the required “Free Cash Flow” payment has been
made to the Agent for such fiscal year as provided in Multiple Advance Term Loan
Supplement dated June 13, 2011, and numbered RI0487T01D and any renewals,
restatements and amendments thereof, additional distributions may be made in
excess of the quarterly distribution(s) so long as aggregate distributions do
not exceed 75% of the net profit before taxes for such fiscal year, and the
Company will remain in compliance with all other loan covenants, terms and
conditions.

(I) Capital Expenditures. In any fiscal year, the Company will not, without
prior Agent consent, expend more than $2,000,000.00 in aggregate for the
acquisition of assets, including leases which are capitalized in accordance with
GAAP, with additional capital expenditures allowed if financed 100% by
additional cash injection of equity capital.

(J) Operating Leases. Create, incur, assume, or permit to exist any obligation
as lessee under operating leases or leases which should be capitalized in
accordance with GAAP for the rental or hire of any real or personal property,
except leases which do not in the aggregate require the Company to make
scheduled payments to the lessors in any fiscal year of the Company in excess of
$220,000.00 and leases of up to and including 200 railroad cars under terms and
conditions acceptable to the Agent.

(K) Changes to Operating Agreements, Etc. Amend or otherwise make any material
changes to the Company’s articles of organization, operating agreement,
management contracts, ethanol and distillers grain marketing contracts, or other
contracts required herein without prior written consent of Agent.

SECTION 11. Financial Covenants. Unless otherwise agreed to in writing, while
this agreement is in effect:

(A) Working Capital. The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof an excess of current assets over current liabilities (both as determined
in accordance with GAAP consistently applied) of not less than $9,000,000.00,
except that in determining current assets, any amount available under the
Revolving Term Loan Supplement (less the amount that would be considered a
current liability under GAAP if fully advanced) hereto may be included.

(B) Net Worth. The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof an excess of total assets over total liabilities (both as determined in
accordance with GAAP consistently applied) of not less than $90,000,000.00.

(C) Debt Service Coverage Ratio. The Company will have at the end of each fiscal
year of the Company, a “Debt Service Coverage Ratio” (as defined below) for that
year of not less than 1.25 to 1.00. For purposes hereof, the term “Debt Service
Coverage Ratio” shall mean the following (all as calculated for the most current
year-end in accordance with GAAP consistently applied): (i) net income (before
taxes), plus depreciation and amortization, plus new equity injection(s);
divided by (ii) all current portion of long term debt for the prior period (all
scheduled long term debt payments, but not to include any Free Cash Flow
payments as defined in Section 5 of the applicable Supplement).



--------------------------------------------------------------------------------

SECTION 12. Events of Default. Each of the following shall constitute an “Event
of Default” under this agreement:

(A) Payment Default. The Company should fail to make any payment to, or to
purchase any equity in, Farm Credit when due.

(B) Representations and Warranties. Any representation or warranty made or
deemed made by the Company herein or in any Supplement, application, agreement,
certificate, or other document related to or furnished in connection with this
agreement or any Supplement, shall prove to have been false or misleading in any
material respect on or as of the date made or deemed made.

(C) Certain Affirmative Covenants. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with Sections 9(A)
through 9(H)(2), 9H(6) through (8) or any reporting covenant set forth in any
Supplement hereto, and such failure continues for thirty (30) days after written
notice thereof shall have been delivered by Agent to the Company.

(D) Other Covenants and Agreements. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with any other
covenant or agreement contained herein or in any other Loan Document or shall
use the proceeds of any loan for an unauthorized purpose, provided, however,
that the Company shall have thirty (30) days after the date of any required
financial statement issued under Section 9(H)(1) or 9(H)(2) above that is timely
received by the Agent to cure any shortfall under a Financial Covenant set forth
in Section 11 above.

(E) Cross-Default. The Company should, after any applicable grace period, breach
or be in default under the terms of any other agreement between the Company and
Farm Credit.

(F) Other Indebtedness. The Company or any Subsidiary should fail to pay when
due any indebtedness to any other person or entity for borrowed money or any
long-term obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.

(G) Judgments. A judgment, decree, or order for the payment of money shall be
rendered against the Company or any Subsidiary and either: (1) enforcement
proceedings shall have been commenced; (2) a Lien prohibited under Section 9(B)
hereof shall have been obtained; or (3) such judgment, decree, or order shall
continue unsatisfied and in effect for a period of 20 consecutive days without
being vacated, discharged, satisfied, or stayed pending appeal.

(H) Insolvency, Etc. The Company or any Subsidiary shall: (1) become insolvent
or shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they come due; or (2) suspend its business
operations or a material part thereof or make an assignment for the benefit of
creditors; or (3) apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, or other custodian for it or any of its property or, in the
absence of such application, consent, or acquiescence, a trustee, receiver, or
other custodian is so appointed; or (4) commence or have commenced against it
any proceeding under any bankruptcy, reorganization, arrangement, readjustment
of debt, dissolution, or liquidation Law of any jurisdiction, provided the same
shall not be vacated, stricken, discharged or dismissed within sixty (60) days
after the commencement thereof.



--------------------------------------------------------------------------------

(I) Material Adverse Change. Any material adverse change occurs, as reasonably
determined by Agent, in the Company’s financial condition, results of operation,
or ability to perform its obligations hereunder or under any instrument or
document contemplated hereby.

(J) Revocation of Guaranty. Any guaranty, suretyship, subordination agreement,
maintenance agreement, or other agreement furnished in connection with the
Company’s obligations hereunder and under any Supplement shall, at any time,
cease to be in full force and effect, or shall be revoked or declared null and
void, or the validity or enforceability thereof shall be contested by the
guarantor, surety or other maker thereof (the “Guarantor”), or the Guarantor
shall deny any further liability or obligation thereunder, or shall fail to
perform its obligations thereunder, or any representation or warranty set forth
therein shall be breached, or the Guarantor shall breach or be in default under
the terms of any other agreement with Agent (including any loan agreement or
security agreement), or a default set forth in Subsections (F) through
(H) hereof shall occur with respect to the Guarantor.

SECTION 13. Remedies. Upon the occurrence and during the continuance of an Event
of Default or any Potential Default, Farm Credit shall have no obligation to
continue to extend credit to the Company and may discontinue doing so at any
time without prior notice. For all purposes hereof, the term “Potential Default”
means the occurrence of any event which, with the passage of time or the giving
of notice or both would become an Event of Default. In addition, upon the
occurrence and during the continuance of any Event of Default, Farm Credit or
Agent may, upon notice to the Company, terminate any commitment and declare the
entire unpaid principal balance of the loans, all accrued interest thereon, and
all other amounts payable under this agreement, all Supplements, and the other
Loan Documents to be immediately due and payable. Upon such a declaration, the
unpaid principal balance of the loans and all such other amounts shall become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Company. In
addition, upon such an acceleration:

(A) Enforcement. Farm Credit or Agent may proceed to protect, exercise, and
enforce such rights and remedies as may be provided by this agreement, any other
Loan Document or under Law. Each and every one of such rights and remedies shall
be cumulative and may be exercised from time to time, and no failure on the part
of Farm Credit or Agent to exercise, and no delay in exercising, any right or
remedy shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy shall preclude any other or future exercise thereof, or the
exercise of any other right. Without limiting the foregoing, Agent may hold,
upon the occurrence and during the continuance of an Event of Default, and/or
set off and apply against the Company’s obligation to Farm Credit, any cash
collateral held by Farm Credit or Agent, or any balances held by Farm Credit or
Agent for the Company’s account (whether or not such balances are then due).

(B) Application of Funds. Agent may apply all payments received by it to the
Company’s obligations to Farm Credit in such order and manner as Agent may elect
in its sole discretion.

In addition to the rights and remedies set forth above: (1) upon the occurrence
and during the continuance of an Event of Default, then at Agent’s option in
each instance, the entire indebtedness outstanding hereunder and under all
Supplements shall bear interest from the date of such Event of Default until
such Event of Default shall have been waived or cured in a manner satisfactory
to Agent at 4.00% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan; and (2) after the maturity



--------------------------------------------------------------------------------

of any loan (whether as a result of acceleration or otherwise), the unpaid
principal balance of such loan (including without limitation, principal,
interest, fees and expenses) shall automatically bear interest at 4.00% per
annum in excess of the rate(s) of interest that would otherwise be in effect on
that loan. All interest provided for herein shall be payable on demand and shall
be calculated on the basis of a year consisting of 360 days.

SECTION 14. Broken Funding Surcharge. Notwithstanding any provision contained in
any Supplement giving the Company the right to repay any loan prior to the date
it would otherwise be due and payable, the Company agrees to provide three
Business Days’ prior written notice for any prepayment of a fixed rate balance
and that in the event it repays any fixed rate balance prior to its scheduled
due date or prior to the last day of the fixed rate period applicable thereto
(whether such payment is made voluntarily, as a result of an acceleration, or
otherwise), the Company will pay to Agent a surcharge in an amount equal to the
greater of: (A) an amount which would result in Farm Credit, Agent, and all
subparticipants being made whole (on a present value basis) for the actual or
imputed funding losses incurred by Farm Credit, Agent, and all subparticipants
as a result thereof; or (B) $300.00. Notwithstanding the foregoing, in the event
any fixed rate balance is repaid as a result of the Company refinancing the loan
with another lender or by other means, then in lieu of the foregoing, the
Company shall pay to Agent a surcharge in an amount sufficient (on a present
value basis) to enable Farm Credit, Agent, and all subparticipants to maintain
the yield they would have earned during the fixed rate period on the amount
repaid. Such surcharges will be calculated in accordance with methodology
established by Farm Credit, Agent, and all subparticipants (copies of which will
be made available to the Company upon request).

SECTION 15. Complete Agreement, Amendments. This agreement, all Supplements, and
all other instruments and documents contemplated hereby and thereby, are
intended by the parties to be a complete and final expression of their
agreement. No amendment, modification, or waiver of any provision hereof or
thereof, and no consent to any departure by the Company herefrom or therefrom,
shall be effective unless approved by Agent and contained in a writing signed by
or on behalf of Agent, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. In the
event this agreement is amended or restated, each such amendment or restatement
shall be applicable to all Supplements hereto.

SECTION 16. Other Types of Credit. From time to time, Farm Credit may issue
letters of credit or extend other types of credit to or for the account of the
Company. In the event the parties desire to do so under the terms of this
agreement, such extensions of credit may be set forth in any Supplement hereto
and this agreement shall be applicable thereto.

SECTION 17. Applicable Law. Without giving effect to the principles of conflict
of laws and except to the extent governed by federal law, the Laws of the State
of Colorado, without reference to choice of law doctrine, shall govern this
agreement, each Supplement and any other Loan Documents for which Colorado is
specified as the applicable law, and all disputes and matters between the
parties to this agreement, including all disputes and matters whatsoever arising
under, in connection with or incident to the lending and/or leasing or other
business relationship between the parties, and the rights and obligations of the
parties to this agreement or any other Loan Documents by and between the parties
for which Colorado is specified as the applicable law.



--------------------------------------------------------------------------------

SECTION 18. Notices. All notices hereunder shall be in writing and shall be
deemed to be duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):

 

If to Agent, as follows:

   If to the Company, as follows:

For general correspondence purposes:

P.O. Box 5110

Denver, Colorado 80217-5110

  

Green Plains Obion LLC

9420 Underwood Avenue, Suite 100

Omaha, Nebraska 68114

For direct delivery purposes, when desired:

5500 South Quebec Street

Greenwood Village, Colorado 80111-1914

  

Attention: Credit Information Services

Fax No.: (303) 224-6101

  

Attention: Executive Vice President

Fax No.: (402) 884-8776

SECTION 19. Taxes and Expenses. To the extent allowed by law, the Company agrees
to pay all reasonable out-of-pocket costs and expenses (including the fees and
expenses of counsel retained or employed by Agent, including expenses of
in-house counsel of Agent) incurred by Agent and any participants from Farm
Credit in connection with the origination, administration, collection, and
enforcement of this agreement and the other Loan Documents, including, without
limitation, all costs and expenses incurred in perfecting, maintaining,
determining the priority of, and releasing any security for the Company’s
obligations to Farm Credit, and any stamp, intangible, transfer, or like tax
payable in connection with this agreement or any other Loan Document.

SECTION 20. Effectiveness and Severability. This agreement shall continue in
effect until: (A) all indebtedness and obligations of the Company under this
agreement, all Supplements, and all other Loan Documents shall have been paid or
satisfied; (B) Agent has no commitment to extend credit to or for the account of
the Company under any Supplement; and (C) either party sends written notice to
the other terminating this agreement. Any provision of this agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
thereof.

SECTION 21. Successors and Assigns. This agreement, each Supplement, and the
other Loan Documents shall be binding upon and inure to the benefit of the
Company and Farm Credit and their respective successors and assigns, except that
the Company may not assign or transfer its rights or obligations under this
agreement, any Supplement or any other Loan Document without the prior written
consent of Agent.

SECTION 22. Participations, Etc. From time to time, Farm Credit may sell to one
or more banks, financial institutions or other lenders a participation in one or
more of the loans or other extensions of credit made pursuant to this agreement.
However, no such participation shall relieve Farm Credit of any commitment made
to the Company under any Supplement hereto. In connection with the foregoing,
Farm Credit may disclose information concerning the Company and its Subsidiaries
to any participant or prospective participant, provided that such participant or
prospective participant agrees to keep such information confidential. Farm
Credit agrees that all Loans that are made by Farm Credit and that are retained
for its own account or repurchased may be entitled to patronage distributions in
accordance with the bylaws of Farm Credit and its practices and procedures
related to patronage distribution. Accordingly, all Loans that are included in a
sale of participation interest and not retained or repurchased



--------------------------------------------------------------------------------

shall not be entitled to patronage distributions from Farm Credit. A sale of
participation interest may include certain voting rights of the participants
regarding the loans hereunder (including without limitation the administration,
servicing and enforcement thereof). Farm Credit agrees to give written
notification to the Company of any sale of participation interests.

SECTION 23. Counterpart Signatures. This agreement, each Supplement and any
other Loan Document may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original and shall be binding upon all parties and
their respective permitted successors and assigns, and all of which taken
together shall constitute one and the same agreement.

SECTION 24. Administrative Fee. The Company agrees to pay to Agent an annual
$30,000.00 administrative fee on each November 1, for as long as the Company has
any obligations to Farm Credit hereunder.

IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.

 

        FARM CREDIT SERVICES OF MID-

                         AMERICA, FLCA

 

GREEN PLAINS OBION LLC

By:

 

    /s/ Ralph M. Bowman

   By:  

    /s/ Jerry L. Peters

Title:

 

    Vice President

  Title:  

    CFO

        FARM CREDIT SERVICES OF MID-

                         AMERICA, PCA

   

By:

 

    /s/ Ralph M. Bowman

   

Title:

 

    Vice President

   